Case 5:20-cv-01026-J Document 1-2 Filed 10/08/20 Page 1 of 1

NOBLE COUNTY DETENTION FACILITY INMATE REOURST
Date 7/Z1-ZO Inmate Number; O7- 02

 

1. Circle the appropriate request. .

2. Only one request per Inmate Request Form ( multiple requests will be rejected).
3. Only one inmate per Inmate Request (multiple signatures/names will be rejected).
4. ALL Inmate Request Forms MUST be signed,

5. Inmate Request Forms must be filled out completely,

6. Inmate Request Forms are NOT. for Medical: Use Medical Request Form.

requ (GeEv4NCg cmAMLAN RELEASE of PROPERTY/ OTHER

INMATE’S NAME ering od). A SA Sean Living Unit D _D hoof

Reason for request tiene ta C¥ buat fhe Uli eis sf Ee Ode ae
Rertttn ofe diel Fy Puligngnts pep ME ce Ex Ge
Lie Lot a oe dE Lifesrig Pa. sie So Fat mae Of ar oe
Theh XV UAaES blceeA 5  Glaticl fat fale agi. Be eee
we trick $n ba shls Litey sin oS ¥ Fey tpt EO aan
dna Pt oth Seen Pies Se eel Fae 32 fGloeén,
t Linens. than y iA aa Eh Ye fry whee fed i Cote 601 Ped ree
Avis ey AEC Pe ae CR es Ee ihe et
the EPG + fing AD Gai rae J Bat eF i fit ku A Ar tert
Ky ee a in eo aa rs & Sel ur A he En | Vac beleaks Strel aad
um ACR nw. can Won fear ok fore thtk A oClers .
Pla Fein” Facicdent$ — Op, ek tect ied on. Dom
dite fe ote Ye Ce sees ope ko diet, oe im COR ee E ae
“haaei ae gececl Pies BiSe A, ete cond tart go feces
ds o. L SA me) Tu § hg A an Le “Ee Sted fet Lg) ote fe _ fe

 

ei

 

 

  
    

Inmate’s Signature (requ pst
DO's Signature # Le pek
Staff Response:

_ Sugmor Ss mibwhe REQuisr ta Jue _mipcute wkugts WE
Airck were Qetocce Yue sssus wooly,

 

 

 

 

 

 

Staff Signature: (Sy fe Q pat? 77) 1 AO

aa
